     Case 2:19-cv-00948-MCE-KJN Document 20 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DEXTER BROWN,                                  No. 2: 19-cv-0948 MCE KJN P
12                        Plaintiff,
13             v.                                       FINDINGS & RECOMMENDATIONS
14       GAVIN NEWSOM, et al.,
15                        Defendants.
16

17            A recent court order was served on plaintiff’s address of record and returned by the postal

18   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

19   a party appearing in propria persona inform the court of any address change.1

20            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice for failure to prosecute. See Local Rule 183(b).

22   ////

23

24   1
       On June 5, 2020, an order mailed to plaintiff was returned as undeliverable, marked “deceased.”
     Moreover, the inmate locator website for the California Department of Corrections and
25   Rehabilitation (“CDCR”) no longer lists plaintiff as housed in CDCR custody. In light of
26   plaintiff’s apparent death, it is impossible for him to prosecute this action. The undersigned has
     considered whether to appoint counsel to represent plaintiff’s estate, but finds there are no
27   exceptional circumstances for doing so in this case. See 28 U.S.C. § 1915(e)(1); Terrell v.
     Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36
28   (9th Cir. 1990); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).
                                                         1
     Case 2:19-cv-00948-MCE-KJN Document 20 Filed 06/22/20 Page 2 of 2

 1           These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 5   and Recommendations.” Any response to the objections shall be filed and served within fourteen

 6   days after service of the objections. Plaintiff is advised that failure to file objections within the

 7   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 8   F.2d 1153 (9th Cir. 1991).

 9   Dated: June 22, 2020
10

11

12   Brown948.33
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
